Title: To James Madison from William Kirkpatrick, 5 January 1808
From: Kirkpatrick, William
To: Madison, James



Sir
Malaga 5 Jany 1808

By my last Letter of the 15 Dec. I enclosed Copies of the Information I had received from Barcelona, and Marseilles regarding the Hostilities commenced on our Commerce by the Cruizers of the Dey of Algiers, & am now happy in having it in my Power to transmit Copy of a Letter I have Just received from Colo. Lear under date 16/ 17 Decr. with the pleasing Information that He has succeeded in adjusting matters with the Dey, and that the Vessels captured, had been Set at Liberty, which I hasten to Communicate to you, by a Vessel on the departure for Salem.
The Quarantine on Vessels from the U.S. which I had succeeded to reduce here to Ten Days I am sorry has again been Augmented to forty, in consequence of advice received in Madrid that the Yellow fever was broken out in some of the Southern States.  I respectfully remain Sir Your most obed & hl. St.

Willm. Kirkpatrick

